Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered July 27, 1998, convicting him of burglary in the second degree, petit larceny, and criminal *432mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor improperly used extrinsic documentary evidence to impeach his credibility on a collateral issue is not preserved for appellate review (see, People v King, 146 AD2d 714; People v Johnson, 144 AD2d 490). In any event, the contention is without merit, since the defendant opened the door when he testified on direct examination about the matters raised (see, People v Chaitin, 61 NY2d 683; People v Marsh, 248 AD2d 743; People v Gordon, 202 AD2d 166).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Santucci, J. P., Altman, Goldstein and McGinity, JJ., concur.